ON REHEARING
PER CURIAM.
This is an appeal from a decision of the District Court of Appeal, First District, 187 *180So.2d 96, rendered June 2, 1966. We initially dismissed the appeal sua sponte, on jurisdictional grounds, without a hearing. We subsequently granted the appellant’s petition for rehearing.
The matter has now been fully considered on the record, briefs and oral arguments of counsel. After such reconsideration, we adhere to our original order dismissing the appeal.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.